Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered November 6, 1987, convicting him of criminal sale of a controlled substance in the third degree, and criminal possession of controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Since there was no objection by defense counsel to the submission of the verdict sheet to the jury, the issue is unpreserved for review (CPL 470.05 [2]; see, People v Rodriguez, 144 AD2d 598; People v Decambre, 143 AD2d 927; People v Williams, 138 AD2d 430), and we decline to reach it in the interest of justice in light of the overwhelming evidence of the defendant’s guilt. We further find that this sentence was neither harsh nor excessive (People v Suitte, 90 AD2d 80). Bracken, J. P., Brown, Lawrence and Kooper, JJ., concur.